Name: Commission Regulation (EEC) No 2115/80 of 30 July 1980 repealing Regulation (EEC) No 1626/78 on the difference in value between long grain rice and round grain rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/ 10 Official Journal of the European Communities 8 . 8 . 80 COMMISSION REGULATION (EEC) No 2115/80 of 30 July 1980 repealing Regulation (EEC) No 1626/78 on the difference in value between long grain rice and round grain rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ( J ), as last amended by Regulation (EEC) No 1871 /80 (2), and in particular Article 14 (5) thereof, Whereas Commission Regulation (EEC) No 1626/78 (3 ), as amended by Regulation (EEC) No 1773/79 (4), fixed at 12.09 ECU per tonne the difference between the Ribe variety, which is considered to be the variety most representative of long grain rice production , and the variety of round grain rice corresponding to the standard quality ; whereas, given the prospect of a common system of prices with effect from the 1980/81 marketing year, the said difference must be eliminated ; whereas such elimination necessarily entails the repeal of Regulation (EEC) No 1626/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1626/78 is hereby repealed . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 184, 17 . 7 . 1980 , p. 4 . ( } ) OJ No L 190 , 13 . 7 . 1978 , p . 18 . 4 ) OJ No L 203 , 11. 8 . 1979, p . 10 .